Citation Nr: 0335020	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  00-21 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date earlier than July 9, 
1997, for the award of a 10 percent rating for right knee 
arthritis.

2.  Entitlement to an effective date earlier than July 9, 
1997, for the award of a 10 percent rating for left knee 
arthritis.

3.  Entitlement to an effective date earlier than July 9, 
1997, for the award of a 10 percent rating for a right 
shoulder disability.  

4.  Entitlement to an effective date earlier than July 9, 
1997, for the award of a 10 percent rating for a left 
shoulder disability.  

5.  Entitlement to an effective date earlier than April 28, 
1998, for the award of service connection for tinnitus.  

6.  Entitlement to an effective date earlier than April 28, 
1998, for the award of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to August 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.   

In pertinent part, in the April 2000 rating decision, the RO:  
(1) increased the rating for the veteran's right knee 
disability to 10 percent, effective July 9, 1997; 
(2) increased the rating for the veteran's left knee 
disability to 10 percent, effective July 9, 1997; (3) 
assigned a 10 percent rating for degenerative joint disease 
of the right shoulder, effective July 9, 1997; (4) assigned a 
10 percent rating for degenerative joint disease of the left 
shoulder, effective July 9, 1997; (5) granted service 
connection for tinnitus and assigned an initial 10 percent 
rating from April 21, 1998; and (6) granted service 
connection for PTSD and assigned an initial 70 percent rating 
from April 21, 1998.  The veteran duly appealed the RO's 
decisions regarding the respective effective dates assigned.  
In an April 2001 letter, he clarified that the effective date 
matters set forth above were the only remaining issues he was 
appealing.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en 
banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994); see also 38 
C.F.R. § 20.204 (2002).  

It is noted that in connection with his appeal, the veteran 
originally requested a hearing before a Veterans Law Judge at 
the RO.  In a December 2000 letter, however, he withdrew his 
request and asked to attend a personal hearing before the 
Hearing Officer in lieu of a travel Board hearing.  A review 
of the record indicates that the transcript of an April 2001 
personal hearing has been associated with the claims folder.  
Thus, the veteran's hearing request has been satisfied.  


FINDINGS OF FACT

1.  The veteran served on active duty from May 1970 to August 
1991.

2.  His original claim of service connection for a shoulder 
and knee disability was received at the RO in May 1992, 
within the first post-service year.

3.  In a January 1997 rating decision, the RO granted service 
connection for a bilateral knee disability. 

4.  In a July 1997 rating decision, the RO granted service 
connection for a bilateral shoulder disability.   

5.  The record contains sufficient evidence to support 
separate, initial 10 percent ratings for right and left knee 
disabilities and right and left shoulder disabilities.  

6.  The veteran's claim of service connection for tinnitus 
was received at the RO on October 8, 1996.



CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 1, 1991, 
for the award of an initial 10 percent rating for a right 
knee disability are met.  38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. §§ 3.400, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003 (2003).

2.  The criteria for an effective date of September 1, 1991, 
for the award of an initial 10 percent rating for a left knee 
disability are met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 
38 C.F.R. §§ 3.400, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5003 (2003).

3.  The criteria for an effective date of September 1, 1991, 
for the award of an initial 10 percent rating for a right 
shoulder disability are met.  38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. §§ 3.400, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003 (2003).

4.  The criteria for an effective date of September 1, 1991, 
for the award of an initial 10 percent rating for a left 
shoulder disability are met.  38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. §§ 3.400, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003 (2003).

5.  The criteria for an effective date of October 8, 1996, 
for the award of service connection for tinnitus are met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that under the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).   A review of the record indicates 
that all necessary development action has been completed.  

Under the VCAA, VA also has a duty to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, the RO failed to 
provide the veteran with the required notification regarding 
the issues on appeal.  Nonetheless, given the favorable 
action taken below, the Board finds that the veteran has not 
been prejudiced by this lack of notification and that no 
further notification action is required at this time 
regarding the issues of entitlement to earlier effective 
dates for 10 percent ratings for his service-connected knee 
and shoulder disabilities.  

I.  Factual Background

A review of the record shows that in May 1992, within one 
year of the veteran's separation from active service, he 
submitted an original application for VA compensation 
benefits, seeking service connection for keratosis, irritable 
bowel syndrome, a shoulder disability, and a knee disability.   
The veteran failed to specify whether he was seeking service 
connection for right, left, or bilateral knee and shoulder 
disabilities and the RO did not seek clarification.  It is 
noted that the veteran's application is silent for any 
mention of any other disability, including tinnitus.

In connection with his claims, the veteran was afforded a 
series of VA medical examinations in October 1992, at which 
he reported several symptoms, including knee pains.  Physical 
examination revealed crepitus, but no loss of motion or 
atrophy.  The diagnoses included essentially normal knees.  
No findings pertaining to the shoulders were noted.  

In an October 1992 rating decision, the RO granted service 
connection for keratosis, hemorrhoids, and irritable bowel 
syndrome, and assigned initial zero percent ratings from 
September 1, 1991, the day following the date of the 
veteran's separation from active service.  In addition, the 
RO denied service connection for a shoulder disability and a 
knee disability.  

The veteran duly appealed the RO's decisions, including the 
initial ratings assigned by the RO for his service-connected 
keratosis, hemorrhoids, and irritable bowel syndrome.   In 
his substantive appeal, received at the RO on May 28, 1993, 
the veteran indicated that he also had neck pain since 
service, in addition to shoulder and knee pain.  

In subsequent rating decisions, the RO assigned the maximum 
initial rating available for irritable bowel syndrome (30 
percent), thus satisfying the veteran's appeal of that issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).  In addition, 
following favorable action by the RO, the veteran withdrew 
his appeal of the issue of entitlement to a higher initial 
rating for his keratosis, as well as the issue of entitlement 
to a compensable rating for hemorrhoids.  The issues of 
entitlement to service connection for knee and shoulder 
disabilities remained in appellate status.  

In connection with his appeal, the veteran was afforded 
another series of VA medical examinations in July 1993, at 
which he reported several symptoms, including joint pains.  
The diagnoses included essentially negative shoulders and 
knees.  It is not clear if physical examination of the knees 
or shoulders was conducted, although X-ray studies of the 
knees and shoulders were interpreted as normal.  

In an October 1993 rating decision, RO continued the denial 
of service connection for knee and shoulder disabilities, 
finding that although the veteran had been treated for knee 
and shoulder complaints in service, such complaints were 
acute and transitory, as no abnormalities had been noted at 
the July 1993 VA medical examination.  

In support of his appeal, the veteran thereafter submitted a 
September 1994 private medical certificate noting that he had 
been treated for arthritis and an inflammation in the 
shoulder.  Also submitted by the veteran was a June 1995 
private X-ray study showing chondromalacia patella and 
degenerative osteoarthritic changes of the knee.  

The veteran underwent VA medical examination in October 1995, 
at which he reported neck and knee pain since service.  The 
diagnoses were cervical osteoarthritis and right 
chondromalacia patella.  No findings regarding the veteran's 
left knee or shoulders were recorded during the examination, 
although X-ray studies of the knees revealed osteoarthritic 
changes, bilaterally.  

At a March 1996 personal hearing, the veteran indicated that 
he had experienced joint pain since service and felt that his 
shoulder and knee arthritis was secondary to trauma 
experienced in service.  

On October 8, 1996, the RO received the veteran's claim of 
service connection for tinnitus.  

At a June 1996 VA medical examination, the veteran again 
reported knee and neck pain since service.  X-ray studies of 
the knees and cervical spine showed arthritis.  X-ray studies 
of the shoulders were normal.  The diagnoses were arthritis 
of the cervical spine and knees, essentially normal 
shoulders.

At a November 1996 VA medical examination, the veteran 
reported bilateral knee pain since 1991.  The examiner 
indicated that the veteran's duties during service may have 
been a predisposing factor to the development of his current 
knee disabilities.  The examiner explained that the veteran's 
knee injuries in service would be put in the category of 
overuse injuries.  With regard to the veteran's shoulder 
complaints, the examiner noted that there were normal 
findings and good range of motion.  He indicated that the 
veteran's shoulder pain may be related to radiation from his 
neck disability.  

In a January 1997 rating decision, the RO granted service 
connection for "knee conditions, chondromalacia, right, with 
bilateral osteoarthritic changes on X-ray."  An initial, 
combined 10 percent rating was assigned for this disability, 
effective from September 1, 1991.  The grant of service 
connection for a bilateral knee disability constituted a full 
award of the benefit sought on appeal as to that issue.  See 
Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  
The veteran was notified of the January 1997 rating decision, 
and of his appellate rights, in January 1997 letters.  He 
thereafter initiated an appeal with the initial, combined 10 
percent rating assigned by the RO for his knee disabilities, 
claiming that he was entitled to either a combined 20 percent 
rating or separate 10 percent ratings for each knee.  See 
e.g. letters from veteran received in February 1997, April 
1998, and September 1998.   

The veteran underwent a VA audiology examination in March 
1997, at which the examiner noted that the veteran had 
periodic, bilateral tinnitus.  The veteran's hearing acuity 
was noted to be normal.

In a July 1997 rating decision, the RO denied service 
connection for tinnitus, noting that the veteran's service 
medical records did not show a hearing disability and that 
post-service examination showed only periodic tinnitus.  Also 
in the July 1997 rating decision, for reasons which remain 
unclear, the RO reduced the initial rating for the veteran's 
bilateral knee disability, assigning separate zero percent 
ratings for the veteran's right and left knee disabilities, 
effective May 18, 1993.  Finally, the RO granted service 
connection for a disability which was characterized as 
"hypertrophic arthritis, cervical spine, and disc 
herniation, C5-6 with radiating pain to the shoulders and 
history of bursitis."  The RO assigned a combined 30 percent 
rating for this disability, effective from May 28, 1993, the 
date of receipt of the veteran's claim of service connection 
for a neck disability.  The Board finds that the award of 
service connection for this disability constitutes a full 
award of the benefit sought on appeal with respect to a 
shoulder disability.  See Grantham v. Brown, 114 F. 3d 1156, 
1158 (Fed. Cir. 1997).  The veteran was notified of this 
decision in a September 1997 letter.  

In January 1998, the veteran underwent a VA medical 
examination at which he reported difficulty ambulating due to 
his knee pain.  The diagnoses included arthritis of the knees 
and cervical spine, as well as disc herniation at C5-6 with 
radiation to the shoulders.  The examiner indicated that the 
veteran may find it difficult to work due to pain in the 
shoulders and knees.  

In April 1998, the veteran initiated a timely appeal with the 
denial of service connection for tinnitus, noting that his 
tinnitus was constant and not periodic as noted on most 
recent VA medical examination.  He also indicated that he 
felt that his tinnitus was due to working around jet aircraft 
during service.  

In a July 1998 letter, the veteran again noted that he had 
been treated for left and right shoulder pain in service and 
continued to experience these symptoms.  In light of the 
award of service connection for a bilateral shoulder 
disability in the July 1997 rating decision, the Board finds 
that this communication may be liberally interpreted as a 
Notice of Disagreement with the initial rating assigned by 
the RO for that disability.  It appears, however, that the RO 
erroneously interpreted the veteran's July 1998 letter as a 
new clam of service connection for a shoulder disability.  In 
a February 1999 rating decision addressing numerous other 
claims submitted by the veteran, the RO also denied service 
connection for a bilateral shoulder disorder, despite the 
fact that service-connection was already in effect.

At April 1999 VA medical examinations, the veteran reported 
tingling and pain in the shoulders.  The examiner noted that 
the veteran was disabled due to flare-ups of pain.  The 
diagnoses included degenerative joint disease of the 
shoulders.  

In pertinent part, in an April 2000 rating decision, the RO 
(1) increased the rating for the veteran's cervical spine 
disability to 40 percent, effective July 9, 1997; (2) 
increased the initial rating for the veteran's right knee 
disability to 10 percent, effective July 9, 1997; (3) 
increased the initial rating for the veteran's left knee 
disability to 10 percent, effective July 9, 1997; (4) 
assigned a separate 10 percent rating for degenerative joint 
disease of the right shoulder, effective July 9, 1997; (5) 
assigned a separate 10 percent rating for degenerative joint 
disease of the left shoulder, effective July 9, 1997; and (5) 
granted service connection for tinnitus and assigned an 
initial 10 percent rating from April 21, 1998.

The veteran duly appealed the effective dates assigned by the 
RO, arguing that he was entitled to 10 percent ratings for 
his right and left knee disabilities and his right and left 
shoulder disabilities effective September 1, 1991, as he had 
filed his original claim for those disabilities in May 1992 
and had continuously prosecuted his appeal thereafter.  In 
addition, the veteran argued that he was entitled to an 
effective date for the award of service connection for 
tinnitus from October 1996, the date of his original claim.  
In April 2001, the veteran testified at a hearing at the RO 
in support of his appeal, where he reiterated his 
contentions.  

II.  Law and Regulations

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2003).  

If, however, an original claim is filed within the initial 
post-service year, service connection may be granted 
effective the day following separation from active service.  
38 C.F.R. § 3.400((b)(2)(i) (2003).

The effective date of an increase in disability compensation 
will be the earliest date as of which if is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from that date, 
otherwise, the date of receipt of claim.  38 C.F.R. § 
3.400(o)(2) (2003).

In claims for benefits, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant. 38 
U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).





III.  Analysis

Entitlement to an effective date earlier than July 9, 1997, 
for the award of 10 percent ratings for right and left knee 
disabilities.

In this case, the evidence shows that the veteran's original 
claim of service connection for a knee disability was 
received at the RO in May 1992, within the first post-service 
year.  

In a January 1997 rating decision, the RO granted service 
connection for "knee conditions, chondromalacia, right, with 
bilateral osteoarthritic changes on X-ray."  An initial, 
combined 10 percent rating was assigned for this disability, 
effective from September 1, 1991, the day following the date 
of the veteran's separation from active service. 

The veteran initiated an appeal with the initial rating 
assigned by the RO for his right and left knee disabilities, 
claiming that he was entitled to a combined 20 percent rating 
for both knees or separate 10 percent ratings for each knee.   
Thus, the veteran's original May 1992 claim remained pending.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Prior to the issuance of a Statement of the Case, in an April 
2000 rating decision, the RO awarded the ratings requested by 
the veteran, assigning separate 10 percent ratings for the 
right and left knee disabilities.  The effective date of 
these ratings was July 9, 1997.  The RO erroneously indicated 
that July 9, 1997 was the date of receipt of the veteran's 
claim.  The Board observes that the veteran did file a formal 
application for a total disability rating based on individual 
unemployability (TDIU) on July 9, 1997, and can only conclude 
that the RO misinterpreted this document.  

As noted, the effective date of an evaluation and award of 
compensation based on an original claim or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).  

In this case, the veteran's appeal stemmed from the original 
award of service connection, based on a claim which was 
received at the RO in May 1992, within the first post-service 
year.  The Board moreover finds that the record set forth 
above adequately supports separate initial 10 percent ratings 
for the veteran's right and left knee disabilities from 
September 1, 1991, based on symptoms such as X-ray evidence 
of arthritis and painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Under the facts of this case, 
therefore, it is clear that separate, initial 10 percent 
ratings for right and left knee disabilities are warranted, 
from September 1, 1991, the date following the day of the 
veteran's separation from active service.

Entitlement to an effective date earlier than July 9, 1997, 
for the award of 10 percent ratings for right and left 
shoulder disabilities

With respect to this issue, the evidence shows that the 
veteran's original claim of service connection for a shoulder 
disability was received at the RO in May 1992, within the 
first post-service year.  

A review of the record reveals some confusion on the part of 
the RO in adjudicating the veteran's claim.  Although service 
connection for a shoulder disability was originally denied by 
the RO in an October 1992 rating decision, the veteran duly 
appealed this decision.  Thus, his May 1992 claim of service 
connection for a shoulder disability remained pending.

Thereafter, in a July 1997 rating decision, the RO granted 
service connection for a shoulder disability, as part and 
parcel of a neck disability.  The RO characterized this 
disability as "hypertrophic arthritis, cervical spine, and 
disc herniation, C5-6 with radiating pain to the shoulders 
and history of bursitis."  The RO assigned a combined 30 
percent rating for this disability, effective from May 28, 
1993, the date of receipt of the veteran's claim of service 
connection for a neck disability.  In assigning this 
effective date, however, the RO did not address the fact that 
the veteran's claim of service connection for a shoulder 
disability (which was part and parcel of the neck disability, 
according to the RO), had been received in May 1992.

As set forth above, the Board finds that the veteran 
initiated an appeal with the initial rating assigned by the 
RO for his shoulder disability.  Prior to the issuance of a 
Statement of the Case addressing this matter, however, in an 
April 2000 rating decision, the RO assigned separate 10 
percent ratings for the veteran's right and left shoulder 
disabilities, effective July 9, 1997.  The RO indicated that 
July 9, 1997, was the date of receipt of the veteran's claim 
for an increased rating for a shoulder disability.  Again, 
the Board observes that the veteran did file a formal 
application for TDIU on July 9, 1997, and can only conclude 
that the RO misinterpreted this document.  

As noted, the effective date of an evaluation and award of 
compensation based on an original claim or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).  

In this case, the veteran's appeal stemmed from his original 
claim of service connection for a shoulder disability.  
Fenderson, 12 Vet. App. at 125-26.  In that regard, the Board 
finds that the record set forth above adequately supports 
separate initial 10 percent ratings for the veteran's right 
and left shoulder disabilities, based on symptoms such as X-
ray evidence of arthritis and painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Under the facts of this case, 
therefore, it is clear that separate, initial 10 percent 
ratings for right and left shoulder disabilities are 
warranted, from September 1, 1991.

Entitlement to an effective date earlier than April 28, 1998, 
for the award of service connection for tinnitus.

In this case, the evidence shows that the veteran's original 
claim of service connection for tinnitus was received at the 
RO on October 8, 1996.  There is no objective indication in 
the record that the veteran filed a claim of service 
connection for tinnitus prior to October 8, 1996, nor does he 
so contend.   

As set forth above, in a July 1997 rating decision, the RO 
denied service connection for tinnitus.  The veteran 
submitted a notice of disagreement with this determination, 
which was received at the RO on April 21, 1998.  Prior to the 
issuance of a Statement of the Case, in an April 2000 rating 
decision, the RO granted service connection for tinnitus, 
effective April 21, 1998, which the RO erroneously indicated 
was the date of the "reopened claim" of service connection 
for tinnitus.

Based on the facts set forth above, however, it is clear that 
the veteran's October 8, 1996, claim of service connection 
for tinnitus remained pending, and was finally granted by the 
RO in the April 2000 rating decision.  The law provides that 
the effective date of an award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2003).   Under the facts of this 
case, therefore, an effective date of October 8, 1996, for 
the award of service connection for tinnitus is clearly 
warranted.  The Board further finds that the evidence 
supports an initial 10 percent rating for tinnitus under 
38 C.F.R. §  4.87, Diagnostic Code 6260 (2002), based on the 
veteran's reports of constant, bilateral tinnitus.


ORDER

An effective date of September 1, 1991, for the award of 
initial 10 percent ratings for a right knee disability, a 
left knee disability, a right shoulder disability, and left 
shoulder disability is granted.

An effective date of October 8, 1996, for the award of 
service connection for tinnitus is granted.  


REMAND

The veteran also seeks an effective date earlier than April 
14, 1998, for the award of service connection for PTSD.  A 
review of the record shows that the veteran filed an original 
claim of service connection for PTSD in July 1996.  He was 
afforded a VA medical examination in November 1996, at which 
the examiner determined that a diagnosis of PTSD was not 
warranted.  In a January 1997 rating decision, the RO denied 
service connection for PTSD.  Although the veteran was 
notified of this decision, as well as his appellate rights in 
a January 1997 letter, he did not appeal.

On April 21, 1998, the veteran requested reconsideration of 
the issue of service connection for PTSD.  Based on 
subsequent VA examination reports showing a diagnosis of 
PTSD, in an April 2000 rating decision, the RO granted 
service connection for PTSD, effective from April 21, 1998.  
The veteran, however, claims that he is entitled to an 
effective date from July 1996, as that is when he filed his 
original claim. He further argues that the January 1997 
rating decision was clearly and unmistakably erroneous as it 
was based on an examination report in which his PTSD was not 
properly diagnosed.  

As noted above, under the VCAA, VA is required to notify a 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A 
review of the record indicates that the veteran has not yet 
received the required VCAA notification.  

In view of the foregoing, this matter is remanded for the 
following action:  

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise the 
veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice 
should also be in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).  

2.  After the actions requested above 
have been completed, the RO should again 
review the record considering all of the 
evidence.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



